FILED
                             NOT FOR PUBLICATION                            JUN 29 2012

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



JILMER GARCIA ORTIZ and ARCENIA                  No. 10-73483
GARCIA,
                                                 Agency Nos. A070-938-143
              Petitioners,                                   A097-347-147

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.



                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                             Submitted June 26, 2012 **


Before: SCHROEDER, HAWKINS and GOULD, Circuit Judges.

       Jilmer Garcia Ortiz, a native and citizen of Guatemala, and Arcenia Garcia, a

native and citizen of Mexico, husband and wife, petition for review of the decision

of the Board of Immigration Appeals, denying their motion to reopen removal


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
proceedings. We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of

discretion the BIA’s denial of a motion to reopen, Garcia v. Holder, 621 F.3d 906,

912 (9th Cir. 2010), and we deny the petition for review.

      Petitioners submitted additional new evidence of hardship to their United

States citizen son, Jason, to support their application for cancellation of removal.

The BIA considered the evidence that Jason was diagnosed with Attention Deficit

Hyperactivity Disorder and his involvement with an Individualized Education

Program. We conclude that the BIA did not abuse its discretion in denying

petitioners’ motion to reopen on the ground that the new evidence was insufficient

to establish the requisite hardship, and prima facie eligibility for cancellation of

removal. See id. at 912-13.

      PETITION FOR REVIEW DENIED.




                                            2                                    10-73483